         Case 1:20-cv-05849-AT-KNF Document 31 Filed 03/26/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JESSORE MANAGEMENT SA,                                         :

                                   Plaintiff,                 :

                          -against-                           :         ORDER

BRIT SYNDICATE 2987 A/K/A BRIT UW                             :    20-CV-5849 (AT) (KNF)
LIMITED; LLOYD’S SYNDICATE 2007
A/K/A AXIS CORPORATE CAPITAL UK                               :
II LIMITED; LLOYD’S SYNDICATE 1945
A/K/A SIRIUS INTERNATIONAL SYNDICATE                          :
1945 AT LLOYD’S; LLOYD’ SYNDICATE 4141
A/K/A HCC SYNDICATE 4141 AT LLOYD’S;                          :
LLOYD’S SYNDICATE 2001 A/K/A MS AMLIN
CORPORATE MEMBER LIMITED and ALL                              :
LLOYD’S UNDERWRITERS AS PER LINESLIP
B0901LH1722304000,                                            :

                                    Defendants.                :
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        By a letter-motion dated March 2, 2021, the plaintiff requested

        a pre-motion conference to compel defendants, Brit Syndicate 2987 and the other
        four named Lloyd’s underwriting syndicates (“Defendants”), to produce documents
        and information pursuant to Plaintiff’s discovery requests. Defendants have failed
        to comply with requests to meet and confer concerning its objections to Plaintiff’s
        First-Requests for Document Production; and have also ignored repeated requests
        for responses to interrogatories, preventing and delaying the scheduling of key fact
        witnesses. . . . With the end of fact discovery fast approaching, Plaintiff respectfully
        requests: (1) the Court’s intervention to compel Defendants to cooperate fully and
        diligently in the discovery process, including, to promptly and adequately respond
        to Plaintiff’s discovery requests; and (2) an extension of the time in which to
        complete discovery, namely: (a) fact discovery, granting an additional 45days, from
        March 18, to May 2, 2021; and (b) for expert discovery, granting a corresponding
        extension of 45-days, from May 3, 2021, to June 17, 2021.

        Docket Entry No. 26.




                                                        1
        Case 1:20-cv-05849-AT-KNF Document 31 Filed 03/26/21 Page 2 of 4




On March 16, 2021, the Court directed the defendants to file their response to the plaintiff’s

March 2, 2021 letter on before March 19, 2021. Docket Entry No. 28. The defendants assert in

their March 19, 2021 response:

       Plaintiff’s proposed motion is warrantless in light of the substantial discovery that
       has been conducted since the Plaintiff filed its letter with the Court on March 2,
       2021. (Dkt. 26). Throughout this litigation, Defendants have continuously
       participated in meaningful discovery . . . . Except as to those documents over which
       attorney-client privilege has been asserted or over which the attorney work product
       doctrine has been asserted, documents responsive to Plaintiff’s document demands
       have been produced on a continuous and rolling basis. What we believe to be the
       final documents are being produced on Monday, March 22, 2021 together with
       Defendant’s interrogatory responses. . . . As the Court is aware, under the Lloyd’s
       Claim Scheme, decisions with respect to claims are made by the lead underwriter
       in consultation with the second lead underwriter. The remainder of the underwriters
       subscribing to the insurance policy (the “Following Market”) are bound by the
       decision of the leads. . . . In view of the Lloyd’s Claim Scheme, Defendant objected
       to the Interrogatories and the Demand for Documents with respect to the Following
       Market as unduly burdensome, duplicative and not calculated to lead to the
       discovery of admissible evidence. . . . [A]ll non-privileged documents responsive
       to Plaintiff’s request will have been produced by Monday, March 22, 2021.

       Docket Entry No. 29


In its March 22, 2021 reply, the plaintiff asserts:

       Defendants assert that they will respond to Plaintiffs’ interrogatories by March, 22,
       2021, yet (subject to Plaintiff’s pending request for extension), fact discovery was
       set to end on March 18, 2021. Regrettably, Defendants’ conduct to date, bellies
       their claim that they will suddenly be in compliance with their discovery
       obligations, by March 22, 2021. . . . We are puzzled by Defendants’ assertion that
       they have been making production “on a rolling basis”. As an accommodation,
       Plaintiff agreed to defendants making rolling production between December 22,
       2020 and January 4, 2021, of documents that had been due December 22 (following
       prior agreed deferrals). Until last week, following the Court’s Order (Doc. 28),
       when Brit produced a few more documents, defendants had produced nothing since
       January 6, 2021. . . . We are also puzzled by Defendants statement that the Court is
       “aware” of the claims handling procedures under the “Lloyd’s Claim Scheme”,
       when Defendants failed to produce records of claims handling procedures and
       participation agreements. One of the few documents they produced last week, for
       the first time made reference to the “Lloyd’s Claim Scheme”, which we had not
       previously been aware of. . . . As a first step to requiring Defendants’ cooperation
       (and assuming the Court does not determine that there can be no further delay), we

                                                  2
        Case 1:20-cv-05849-AT-KNF Document 31 Filed 03/26/21 Page 3 of 4




       respectfully suggest that the Court order the Defendants’ counsel to meet with us
       remotely and confer in a good faith effort to clarify and resolve the discovery issues;
       and for all counsel to report to the Court, within seven days, specifying which if
       any issues they have been unable to resolve and which remain to be dealt with by
       the Court.

       Docket Entry No. 30.


       The defendants did not respond to the plaintiff’s assertions that “Defendants have failed

to comply with requests to meet and confer concerning its objections to Plaintiff’s First-Requests

for Document Production; and have also ignored repeated requests for responses to

interrogatories, preventing and delaying the scheduling of key fact witnesses,” impliedly

admitting them. The defendants’ assertions that “the Court is aware, under the Lloyd’s Claim

Scheme, decisions with respect to claims are made by the lead underwriter in consultation with

the second lead underwriter” and “the remainder of the underwriters subscribing to the insurance

policy (the “Following Market”) are bound by the decision of the leads,” are baseless. The

defendants failed to identify any order permitting their production on a rolling basis that extends

beyond the discovery deadline. In their response, the defendants make citation to Rule 26(c) of

the Federal Rules of Civil Procedure, without making any argument or seeking any relief in

connection with it. The defendants did not respond to the plaintiff’s March 2, 2021 letter by

seeking a protective order and they only responded to the plaintiff’s March 2, 2021 letter because

they were ordered to do so by the Court. Thus, the defendants waived any opportunity to seek a

protective order by failing to raise it timely with the Court.

       On or before April 2, 2021, the parties are directed to: (1) meet and confer in good faith,

via a video conferencing platform, such as Zoom, to attempt to resolve any remaining discovery

issues; (2) file a joint letter, no longer than two pages, identifying solely (i) any document

requests and interrogatories remaining at issue, (ii) each party’s proposed solution to resolve any

                                                  3
        Case 1:20-cv-05849-AT-KNF Document 31 Filed 03/26/21 Page 4 of 4




remaining issue(s), supported by legal authority and (iii) the reason for rejecting any proposed

solution, supported by legal authority. Any party’s failure: (a) to meet and confer in good faith

as directed by the Court; and (b) to comply with this order, will be subject to sanctions, including

the harshest sanctions. The plaintiff’s request for a pre-motion conference, Docket Entry No. 26,

is denied.

Dated: New York, New York                                            SO ORDERED:
       March 26, 2021




                                                 4
